Order unanimously reversed, judgment of conviction and plea of guilty vacated, and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: From the entire medical history of the defendant as it relates to the period when his plea of guilty was entered and he was sentenced by the court we find he was in such a state of insanity that he was incapable of understanding the charge against him or making his defense. The only contrary opinion was that given by doctors at Rochester State Hospital a short time before his plea of guilty was taken. Their diagnosis was at complete variance with other court appointed examiners both immediately prior to and following their examination and with the diagnosis made at Dannemora State Hospital to which institution he was committed less than a month after his sentence. (Appeal from order of Monroe County Court denying, following a hearing, motion to vacate judgment convicting defendant of grand larceny, first degree, rendered July 17, 1964,) Present — Williams, J. P., Goldman, Marsh, Witmer and Henry, JJ.